Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 19-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
Brass (US 2,760,740) teaches (figures 1-5) an ice management system wherein the heat generators and exchangers are invariably disposed inside the wing frame and near the root of the wing / an interior volume of an aircraft (Col. 1 Lines 18-20). Brass ‘740 further teaches an ice management system which uses combustion gases rearward over the surface of the wing configured for the purpose of de-icing (Col. 1 Lines 51-52).
Lockwood (US 3,592,395) teaches (figure 1) a valve less pulsejet/pulse jet combustors (30, 31) comprising an inlet (35), a combustor/combustion chamber (34), a fuel source and an exhaust nozzle/tail pipe (36) positioned to direct pulses of hot gas through augmenters (32, 33) into the gas inlet (15) (Col. 3 Lines 1-17)).
Even though the combination of teachings of above references would have been obvious it would not result the invention as claimed as the plurality of pulsejets are located within an interior volume of an aircraft and configured to heat an aircraft surface which forms an outer portion of the interior volume. The invention requires the plurality of pulsejets to be enclosed within the interior volume of the aircraft surface which would require significant design configurations, for example, pulsejet requires high velocity compressed air to get it started, as the exhaust output is directly introduced into the interior volume of an aircraft different control measures should be considered to ensure that the hot exhaust output doesn’t burn the aircraft 
Claims 2-18 are allowable due to dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        8/11/2021